                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FORT SMITH DIVISION



DAVID GOOLSBY                                                               PLAINTIFF

v.                               Case No. 2:18-CV-2076

NANCY A. BERRYHILL,
Acting Commissioner,
Social Security Administration                                              DEFENDANT



                                      JUDGMENT

       Pursuant to the Order entered in this case on this date, IT IS CONSIDERED, ORDERED,

and ADJUDGED that the decision of the Administrative Law Judge is AFFIRMED, and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.

       IT IS SO ADJUDGED this 25th day of March, 2019.




                                         /s/P. K. Holmes, III
                                         P. K. HOLMES, III
                                         U.S. DISTRICT JUDGE
